 



Exhibit 10.1
FIRST AMENDMENT
TO
LOAN AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into
as of the 18th day of January 2006, by and among DAWSON GEOPHYSICAL COMPANY,
whose address for purposes of this Amendment is 508 West Wall Street, Suite 800,
Midland, Texas 79701 (the “Borrower”), and WESTERN NATIONAL BANK, a national
banking association, whose address is 508 West Wall, Suite 1100, Midland, Texas
79701 (the “Bank”).
NOTICE IS TAKEN OF THE FOLLOWING:

A.   Borrower and Bank have previously entered into that certain Loan Agreement,
dated January 18, 2006 (the “Existing Loan Agreement”). Capitalized terms not
otherwise defined herein are defined in the Existing Loan Agreement.   B.   The
Existing Loan Agreement provides for a revolving line of credit in the original
principal amount of Ten Million and No/100 Dollars ($10,000,000.00)(the “Loan”).
  C.   The Borrower and the Bank have now agreed to amend the Existing Loan
Agreement in order to substitute new terms regarding the non-recourse nature of
the revolving line of credit.

     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Loan
Agreement as follows:

1.   Definitions.       Unless otherwise specifically defined herein, all
defined terms used in this Amendment shall have their respective meanings set
forth in the Existing Loan Agreement.

 



--------------------------------------------------------------------------------



 



2.   Amendment.       That paragraph of the Existing Loan Agreement under the
subheading of “Non-Recourse” is hereby amended by deleting it in its entirety
and substituting the following:       Non-Recourse       Although the Borrower
is responsible on a corporate basis for the full repayment of principal and
interest due on the Obligations and for any other Event of Default for which the
Borrower is responsible, the Bank specifically acknowledges and agrees that
neither any of the directors, officers, or employees of the Borrower nor any of
the Borrower’s shareholders shall have any personal liability whatsoever for the
repayment of the Loan. The sole party responsible for repayment of the Loan
shall be the Borrower, and the sole security for the Loan shall be the
Collateral covered by the Security Instruments.   3.   Effectiveness:   a.  
Except to the extent specifically amended and supplemented hereby, all of the
terms, conditions and provisions of the Existing Loan Agreement shall remain
unmodified, and the Existing Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.   b.  
All references to the Existing Loan Agreement herein or in any other document or
instrument between Borrower and Bank shall hereinafter be construed to be
references to the Existing Loan Agreement as modified by this Amendment.   4.  
Counterparts: This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, but all of
which constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto.   5.   Notice of Final Agreement:       THIS
WRITTEN AMENDMENT AND ANY OTHER INSTRUMENTS EXECUTED BY THE PARTIES
CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first above written.

-2-



--------------------------------------------------------------------------------



 



            BANK:


WESTERN NATIONAL BANK
      By:   /s/ James R. Kreuz         James R. Kreuz        President     

            BORROWER:


DAWSON GEOPHYSICAL COMPANY
      By:   /s/ Stephen C. Jumper         Stephen C. Jumper        President   
 

                  By:   /s/ L. Decker Dawson         L. Decker Dawson       
Chairman of the Board     

-3-